DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 10-11, filed August 10, 2022, with respect to drawing and specification objections and 112 rejections have been fully considered and are persuasive.  The drawing and specification objections and 112 rejections have been withdrawn. 
Applicant’s arguments, see pages 11-13, filed August 10, 2022, with respect to the rejection(s) of claim(s) 1-7, 11-16, and 20-26 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Penilla et al. (US 20190265884; hereinafter Penilla).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7, 11-16, 20, 22-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgiev (US 20150019058; already of record from IDS) in view of Penilla et al. (US 20190265884; hereinafter Penilla).
In regards to claim 1, Georgiev discloses of a method for adjusting an amount of regenerative braking (Abstract), the method comprising:
receiving, by a processor of a control system of a vehicle (Para 0073), roadway data from a route being navigated by the vehicle (Para 0144, 0153), data from one or more sensors of the vehicle (Para 0096, 0112, 0179-0180, 0136) and data comprising parameter values for operating states of the vehicle (Para 0060, 0205, 0212, 0217, 0058, 0064-0065, 0200-0202);
retrieving, by the processor, standard regenerative braking intensity values based on an acceleration of the vehicle (Para 0096, 0139, 0105, 0114-0116, 0144, 0161, 0073);
calculating, by the processor, adjusted regenerative braking intensity values based on at least one of the roadway data, the sensor data and the parameter values of the operating states of the vehicle and the standard regenerative braking intensity values (Para 0096, 0139, 0105, 0114-0116, 0144, 0161, 0073, 0153, 0112, 0179-0180, 0136, 0060, 0205, 0212, 0217, 0058, 0064-0065, 0200-0202);
displaying for selection, by a user interface, [at least one] adjustment options including the adjusted regenerative braking intensity values (Para 0116-0117, 0004-0005, 0217);
receiving, by the user interface, a selection of one of the [at least one] adjustment options including the adjusted regenerative braking intensity values (Para 0116-0117, 0004-0005, 0217);
transmitting, by the processor, the selection of the one of the [at least one] adjustment options including the adjusted regenerative braking intensity values to the control system (Para 0072-0075, 0116-0117, 0004-0005, 0217); and
applying, by the control system, an acceleration or deacceleration amount to the vehicle based on the selection of the one of the [at least one] adjustment options including the adjusted regenerative braking intensity values (Para 0075, 0088, 0116-0117, 0004-0005, 0217).

However, Georgiev does not specifically disclose of displaying for selection, by a user interface, various adjustment options including the adjusted regenerative braking intensity values;
receiving, by the user interface, a selection of one of the various adjustment options including the adjusted regenerative braking intensity values.  

Penilla, in the same field of endeavor, teaches of displaying for selection, by a user interface, various adjustment options including the adjusted regenerative braking intensity values (Para 0131-0132, 0154, Fig 13A – 13D; wherein the regenerative braking adjustment function of Georgiev can be one of the options available, among those taught by Penilla);
receiving, by the user interface, a selection of one of the various adjustment options including the adjusted regenerative braking intensity values(Para 0131-0132, 0154, Fig 13A – 13D; wherein the regenerative braking adjustment function of Georgiev can be one of the options available, among those taught by Penilla).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for adjusting an amount of regenerative braking, as taught by Georgiev, to include displaying for selection, by a user interface, various adjustment options including the adjusted regenerative braking intensity values; receiving, by the user interface, a selection of one of the various adjustment options including the adjusted regenerative braking intensity values, as taught by Penilla, in order to allow the user to customize the display (Penilla Para 0132).
In regards to claim 2, Georgiev in view of Penilla teaches of the method of claim 1, wherein the roadway data includes static information (Georgiev Para 0144, 0153) and dynamic information (Para 0160).
In regards to claim 3, Georgiev in view of Penilla teaches of the method of claim 2, wherein the static information includes at least one of map information of the route, terrain information of the route, historical traffic information of the route and speed information of the route (Georgiev Para 0144, 0153, 0192-0193).
In regards to claim 4, Georgiev in view of Penilla teaches of the method of claim 2, wherein the dynamic information includes at least one of weather information including temperature information, precipitation information and wind information and current traffic information of the route (Georgiev Para 0160, 0192-0193, 0210).
In regards to claim 5, Georgiev in view of Penilla teaches of the method of claim 2, wherein the roadway information is provided from a third-party service other than from the vehicle (Georgiev Para 0153).
In regards to claim 7, Georgiev in view of Penilla teaches of the method of claim 1, further comprising:
receiving, by the processor, user preferences regarding the route being navigated by the vehicle (Georgiev Para 0116-0117, 0004-0005, 0217).
In regards to claim 24, Georgiev in view of Penilla teaches of the method of claim 1, further comprising:
receiving, by the user interface, user preferences regarding the selection of the one of the various adjustment options including the adjusted regenerative braking intensity values (Penilla Para 0131-0132, 0154, Fig 13A – 13D; wherein the regenerative braking adjustment function of Georgiev can be one of the options available, among those taught by Penilla); and
generating, by the user interface, new adjustment options based on the user preferences (Penilla Para 0131-0132, 0154, Fig 13A – 13D).
The motivation of combining Georgiev and Penilla is the same as that recited for claim 1 above.  
In regards to claims 11-16, 20, 22, 23, and 26 the claims recite analogous limitations to claims 1-5, 7, 1, 7, 24, and 24 respectively, and are therefore rejected on the same premise.  
Claim(s) 6, 21, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgiev in view of Penilla, as applied to claim 1 above, and further in view of Ideshio et al. (US 20140336893; hereinafter Ideshio).
In regards to claim 6, Georgiev in view of Penilla teaches of the method of claim 3.
However, Georgiev in view of Penilla does not specifically teach of the parameter values for operating states of the vehicle include at least one of an operating state of the vehicle when the vehicle tows an object and an operating state of the vehicle when the vehicle is fully occupied with passengers.
Ideshio, in the same field of endeavor, teaches of the parameter values for operating states of the vehicle include at least one of an operating state of the vehicle when the vehicle tows an object and an operating state of the vehicle when the vehicle is fully occupied with passengers (Para 0126-0128, 0074).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for adjusting an amount of regenerative braking, as taught by Georgiev in view of Penilla, to include the parameter values for operating states of the vehicle include at least one of an operating state of the vehicle when the vehicle tows an object and an operating state of the vehicle when the vehicle is fully occupied with passengers, as taught by Ideshio, in order to allow the  heat load of the motor generator 3 to be reduced by making the braking force by the motor generator 3 smaller (Ideshio Para 0074).
In regards to claims 21 and 25, the claims recite analogous subject matter to claim 6 above, and is therefore rejected on the same premise.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al.  (KR 20140072267) discloses of a user interface that allows a user to select an option from a plurality of options.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                         
/JAMES M MCPHERSON/Examiner, Art Unit 3663